SAYRE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
United States Fidelity & Guaranty Co. gave bond to the City of Cleveland for the faithful performance by Callan of his duties asi policeman. Callan, while off duty in citizen’s ciothes and intoxicated and in a locality where he was accustomed to perform his duties, arrested three persons who had committed no •offense whatever and were peaceably going about their affairs. When one of the persons attempted to run away, Callan fired his pistol in the direction of that person and one of the shots enter the leg of Sautorfa. This action was brought against Callan and the Guaranty Co. to recover damages resulting from the wound. The trial court, on motion, at the close of Sautora’s evidence, directed a verdict in favor of the Guaranty Co. Upon error the Court of Appeals held the motion to direct the verdict was improperly sustained and judgment was reversed.
1. Sureties are held liable on official bonds where the officer while acting colore officii, with pretense of official authority, is guilty of trespass upon person or property.
2. That Callan was acting under color of office but in a wrongful and unfaithful discharge of his duties, and the Fidelity & Guaranty Co. is bound for his acts.